Citation Nr: 0017252	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  95-32 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for 
right eye aphakia, macular degeneration, and decreased visual 
acuity, claimed to be the result of treatment received at 
Fairchild Air Force Base Hospital from September 29, 1992 to 
October 1, 1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from July 1941 to October 
1945.

The current appeal arose from an April 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  



The RO denied entitlement to compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for "blindness of 
the right eye."

In June 1997 the Board of Veterans' Appeals (Board) remanded 
the case to the RO for further development and adjudicative 
action.

In September 1999 the RO affirmed the previous denial of 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for right eye aphakia, 
macular degeneration, and decreased visual acuity.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The claim of entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for right eye aphakia, 
macular degeneration, and decreased visual acuity, claimed to 
be the result of treatment received at Fairchild Air Force 
Base Hospital from September 29, 1992 to October 1, 1992 is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for right eye aphakia, 
macular degeneration, and decreased visual acuity, claimed to 
be the result of treatment received at Fairchild Air Force 
Base Hospital from September 29, 1992 to October 1, 1992 is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran was hospitalized under VA contract by the 
Fairchild Air Force Base (FAHB) Hospital from September 29, 
1992 to October 1, 1992.  For the treatment of a right eye 
cataract he underwent a phaco-emulsification with anterior 
vitrectomy, and placement of a posterior chamber intraocular 
lens, right eye.  

A November 1992 report of private ophthalmology examination 
shows visual acuity with correction was reported as 2/200 
with pinhole 2/400.  A clinical inspection of the right eye 
revealed a normal appearing optic nerve with no significant 
peripapillary edema.  Posterior pole showed some indication 
of low grade edema which was expected.  The examiner noted 
that the veteran appeared to be progressing quite 
satisfactorily status post interocular lens removal.  

Outpatient treatment reports dated during the mid 1990's show 
the veteran was seen for recurring right eye problems and had 
expressed dissatisfaction with the 1992 eye surgery.

On file is an August 1994 report of eye examination at a 
private clinic which shows the veteran had been referred by 
VA.  It was noted that his visual acuity in the right eye was 
very bad, and the veteran wanted to know what had happened to 
his right eye.  The private physician advised that the 
veteran was aphakic on the right, but he would not recommend 
a secondary implant because of the risk of cystoid macular 
edema and resulting loss of vision which the veteran had 
already experienced.  His medication Acular was probably 
controlling some of the cystoid macular edema, but might not 
work if he had a secondary implant.  The ophthalmologist 
advised the veteran to have another contact lens fitting.  It 
was noted that the veteran strongly desired a secondary 
implant in the right eye.

In a September 1994 letter the veteran's private 
ophthalmologist provided additional information on the 
veteran's treatment and noted that he had been sent a copy of 
his prescription for an aphakic contact lens in the right 
eye.  It was recommended that the veteran see an optician who 
was very good in fitting contact lenses.

An official special ophthalmology examination of the veteran 
was conducted in February 1995.  The examiner recorded that 
he complained of blurred vision.  He recorded that the 
veteran apparently had a cataract done by another physician a 
few years before.  The lens implant was apparently removed 
for unknown reasons.

The veteran's visual acuity was reported as best corrected to 
20/60+2 in the right eye with a +10.75 sphere.  Tension by 
applanation was normal at 13 bilaterally.  Slit lamp 
examination revealed an arcus of the cornea bilaterally.  The 
veteran was aphakic in the right eye, having had his 
intraocular lens removed.  Fundus examination revealed some 
pigmentary changes in the right macular which would result in 
decreased visual acuity.  Cup/disc ratio was 0.3 bilaterally.

VA conducted a special ophthalmology examination of the 
veteran in December 1997.  Corrected visual acuity in the 
right eye was 20/40.  The pertinent diagnosis was mild age 
related macular degeneration.

VA conducted a special ophthalmology examination of the 
veteran in November 1998.  Corrected visual acuity in the 
right eye was reported as 20/25.  The pertinent examination 
diagnosis was ocular hypertension bilaterally.

On file is the report of an August 1998 medical opinion 
obtained by VA from a private physician with a specialty in 
vitreoretinal disease and surgery.  He reported that he had 
received the veteran's complete medical records, reviewed 
them, and was able to provide a medical opinion as requested.  
The medical specialist's response is reported in pertinent 
part as follows:

"Mr. [redacted] extensive chart was forwarded to me with 
request for review of his right eye, specifically relating to 
his initial cataract extraction and implantation of posterior 
chamber lens and its removal and as to whether or not he has 
a continuing problem with 1) Aphakia, 2) Does his macular 
degeneration relate to his initial surgery, 3) Cause of his 
decreased visual acuity."

"1.  Aphakia.  Mr. [redacted] underwent phaco-emulsification 
cataract extraction with implantation of a posterior chamber 
lens on 30 September 1992.  As we all know, there is no 
surgery that is without risk and rupture of the posterior 
capsule with posterior dislocation of the intraocular lens is 
a rare, but real risk.  The vitreous loss was recognized at 
surgery and appropriately taken care of [by] an anterior 
vitrectomy.  The surgeon saw enough posterior capsule to 
allow implantation of the lens and it was his feeling that 
the lens would be secure, otherwise it would not have been 
implanted.  Unfortunately, the lens dislocated posteriorly.  
This could have been aggravated by extension of the capsular 
rupture, either on its own or by external pressure from 
rubbing the eye.  He has since received an anterior chamber 
implant, which has eliminated his aphakia."

"2.  Macular degeneration.  Mr. [redacted] is a 65+ year old 
gentleman who shows dry macular degeneration.  Dry macular 
degeneration is characterized as pigment clumping and atrophy 
in the posterior pole, specifically in the macula and can 
cause from mild to severe vision loss centrally, depending 
upon its location and its severity.  Macular degeneration is 
not associated with cataract surgery, but with the aging 
process and a hereditary predisposition, therefore his 
cataract surgery in 1992 did not cause his macular 
degeneration."

"3.  Decreased visual acuity.  Mr. [redacted] visual acuity, 
pre-operatively, was 20/100 and post operatively is 20/70, 
best corrected.  This would indicate a modest improvement in 
his visual acuity with cataract surgery.  Mr. [redacted] did have 
an extended problem with cystoid macular edema, which can 
limit vision recovery.  Given the information available, I 
cannot attest to the cystoid macular edema causing a 
permanent decrease in vision or the lack of recovery of his 
full potential vision."  



"If the chart showed he had 20/100 uncorrected vision in his 
right eye, but with pinhole vision improved to 20/30 or 
20/25, pre operatively, but only improves to 20/70 post 
operatively after resolving the cystoid macular edema and 
implanting his anterior chamber with spectacle correction to 
get his best corrected visual acuity.  I would then say that 
the cystoid macular edema did cause a reduction in vision to 
its present level, however, again this relates to a known 
risk with cataract surgery, that being ruptured posterior 
capsule and vitreous loss and is one of the inherent risks of 
proceeding with surgery.  Again, the information available 
indicates that Mr. [redacted]'s vision improved with his cataract 
surgery and thus, more likely than not, the surgery did not 
cause a loss of vision."

"Not discussed above are Mr. [redacted] visual field changes.  
His visual fields, both in his right and left eye showed 
generalized constriction commonly seen in the aging process 
and are not related to his cataract surgery or secondary 
implantation."

"Summary:

1.  Mr. [redacted] is no longer aphakic, therefore, this is not a 
current problem.

2.  Mr. [redacted] macular degeneration is related to his aging 
process and not his previous cataract surgery.

3.  Information available indicates that Mr. [redacted] improved 
from his cataract surgery with his secondary implantation of 
his anterior chamber lens and spectacle correction and, 
therefore, has not had a loss of vision from the cataract 
surgery.  And, his peripheral visual fields show a normal 
constriction consistent with the aging process."




Criteria

Initially, the Board notes that during the pendency of this 
appeal pertinent laws and regulations related to claims filed 
pursuant to 38 U.S.C.A. § 1151 were revised.

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury, or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151.

In 1991, the United States Court of Appeals for Veterans 
Claims (Court) invalidated 38 C.F.R. § 3.358(c)(3), a portion 
of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
1993), aff'd Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).

The United States Supreme Court (Supreme Court) in affirming 
the Court's decision held that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  Brown, supra.

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under § 
1151, there must be a showing that the additional disability 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated 
fault on the part of VA.

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 
38 C.F.R. § 3.358 state that where it is determined that 
there is additional disability resulting from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability.  
38 C.F.R. § 3.358.  In particular, the amended regulation, 
38 C.F.R. § 3.358(c)(3), now provides:  Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  'Necessary 
consequences' are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151.

However, in a precedent opinion, the VA Office of General 
Counsel held that all claims for benefits under 38 U.S.C.A. 
§ 1151, filed before October 1, 1997, must be adjudicated 
under the code provisions as they existed prior to that date.  
See VAOPGCPREC 40-97.

The Court has held that, for a service connection claim to be 
well grounded, there must be medical evidence of current 
disability, lay or medical evidence of incurrence or 
aggravation of a disease or injury in service, and medical 
evidence of a nexus (i.e., a link or a connection) between 
the injury or disease in service and the current disability.  
See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).


Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication, including the requirement for a well-
grounded claim.  See Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1992) (holding that a veteran must submit evidence 
sufficient to well ground a claim for benefits under 
38 U.S.C.A. § 1151; Contreras v. Brown, 5 Vet. App. 492, 495 
(1993).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993); see Contreras, 
supra.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).



Analysis

A review of the record discloses that the development 
requested by the Board in its June 1997 remand has been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Specifically, the RO obtained additional examination of the 
veteran with a medical opinion pertaining to the issue on 
appeal.  The RO also afforded the veteran the opportunity to 
submit identify and/or submit additional evidence in support 
of his appeal.  

The RO scheduled and the veteran attended official 
examination for VA compensation purposes which included a 
review of the veteran's complete evidentiary record.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997).  Thus, the Board 
finds that the development completed in this case is in full 
compliance with the Board's remand instructions, and that no 
prejudice resulted from the obtaining of a VA examination in 
addition to a medical opinion.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); Stegall, supra.

The Board notes that, in this case, the provisions of 
38 U.S.C.A. § 1151, in effect prior to October 1, 1997, are 
more favorable to the claim, inasmuch as negligence need not 
be established in order for the appellant to prevail.  
However, inasmuch as the original claim brought pursuant to 
the provisions of 38 U.S.C.A. § 1151 was filed more than 
three years before October 1, 1997 (April 1994), the 
provisions of 38 U.S.C.A. § 1151 in effect from October 1, 
1997 forward are inapplicable to the claim.  See VAOPGCPREC 
40-97.

As to the claim for compensation benefits for right eye 
aphakia, macular degeneration, and decreased visual acuity 
pursuant to the provisions of 38 U.S.C.A. § 1151, the Board 
notes that under the law, in the context of this issue on 
appeal, where it is determined that there is disability 
resulting from VA treatment, compensation will be payable in 
the same manner as if such disability were service-connected.  
38 U.S.C.A. § 1151;  38 C.F.R. § 3.358.

It is the Board's conclusion that 38 U.S.C.A. § 1701 is a 
"(law) administered by the Secretary" within the meaning of 
38 U.S.C.A. § 1151, as it falls within Title 38 of the United 
States Code, Veterans' Benefits, administration of which is 
the Secretary's responsibility.  38 U.S.C.A. § 501 (West 
1991).  

The provisions of 38 U.S.C.A. §  1151 clearly contemplate 
recovery in the case of treatment in other "Government 
facilities" when VA contracts with them for such treatment.  
38 U.S.C.A. § 1701(3)(B) (West 1991).  In such cases, the 
other "Government facilities" are considered to be VA 
"Department facilities".  38 U.S.C.A. § 1701(3).

Therefore, since VA contracted with Fairchild Air Force Base 
(FAFB) or the Air Force medical facilities in general, and 
the veteran received his eye surgery at FAFB pursuant to such 
contract, recovery pursuant to 38 U.S.C.A. § 1151 is not 
precluded as a matter of law.  The proof of such contract and 
of the fact of treatment pursuant there would constitute 
proof of treatment at a "Department facility" (Department 
of Veterans' Affairs facility) within the meaning of 
38 U.S.C.A. § 1701(3)(A).  Proof of treatment of the veteran 
by fee contract between VA and FAFB is on file.  Thus, the 
veteran's eye surgery and treatment was VA "Department 
facility" treatment within the meaning of 38 U.S.C.A. 
§ 1701(3)(B).

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the appellant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for right 
eye aphakia, macular degeneration, and decreased visual 
acuity, claimed to be the result of treatment received at 
FAFB Hospital from September 29, 1992 to October 1, 1992 must 
be denied as not well grounded.




In the case at hand, there is no medical evidence indicating 
that the veteran's right eye aphakia, macular degeneration, 
and decreased visual acuity were the result of 
VA Department facility eye surgery and/or treatment.  

There are no medical opinions, VA or non-VA, linking the 
veteran's eye disorders to VA Department facility 
hospitalization, medical examination, or treatment.  On the 
other hand, the competent medical evidence of record is 
against the veteran's claim.

In this regard, the Board notes that the competent medical 
opinion of record shows that with respect to the claim for 
aphakia, the veteran is no longer aphakic, therefore, this 
disorder is not shown to exist.  

With respect to macular degeneration, the medical specialist 
noted that this disorder is related to the veteran's aging 
process, and not his 1992 cataract surgery.  

With respect to decreased visual acuity, the medical 
specialist commented that the veteran's visual acuity 
improved as a result of his cataract surgery with the 
secondary implantation of his anterior chamber lens and 
spectacle correction and, therefore, he had not had a loss of 
vision from the cataract surgery.  Also, his peripheral 
visual fields showed a normal constriction consistent with 
the aging process.

The Board finds that the 1991 eye surgery did not result in 
aphakia, macular degeneration, or decreased visual acuity.  
The veteran has contended to the contrary.  The Board notes 
that generally speaking, lay persons are not competent to 
offer evidence that requires medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration.


Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran suffered any vision-related disabilities as secondary 
to the 1992 eye surgery.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

In the instant case, the issue of whether the 1992 eye 
surgery caused aphakia, macular degeneration, and/or 
decreased visual acuity requires competent medical evidence.  

In the absence of competent medical evidence linking any of 
the veteran's claimed eye disabilities to the 1992 eye 
surgery, the Board must deny his claim as not well grounded.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well-grounded claim, 
and he has not indicated the existence of any evidence that 
has not already been obtained that would well ground his 
claim.  38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997);  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

As the veteran's claim of entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
aphakia, macular degeneration, and decreased visual acuity is 
not well grounded, the doctrine of reasonable doubt is not 
applicable to his case.

The veteran's representative has requested that the Board 
obtain the opinion of an independent medical specialist prior 
to rendering a decision on the veteran's appeal.  The Board 
notes that in the absence of a well grounded claim, the 
request for an opinion from an independent medical specialist 
is premature as there is no duty to assist in this regard.


Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, which denied the 
claim on the merits, the veteran has not been prejudiced by 
the decision.  In assuming that the claim was well grounded, 
the RO accorded the veteran greater consideration than his 
claim in fact warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

The veteran, not having submitted a well grounded claim of 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for right eye aphakia, 
macular degeneration, and decreased visual acuity, claimed to 
be the result of treatment received at Fairchild Air Force 
Base Hospital from September 29, 1992 to October 1, 1992, the 
appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

